DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 as to the rejection of the claims over Inaba (JP H05-331572) have been fully considered but they are not persuasive. Applicant makes the following arguments: Inaba contains elements such as C, Ni, Cr, Si, Mn, Ti, Al, Zr, etc., which are intentionally added, whereas in the present invention, impurities such as C are removed. Inaba additionally fails to teach the step of removing impurities.
These arguments are not persuasive. As explained in the previous Office Action, Inaba does not teach that C must necessarily be included. See 7/30/2021 OA, paragraph 8. Inaba expressly states “C may be positively added” (¶ 8), making its intentional inclusion optional. Inaba teaches that when C is present, it is present at about 0.005% to 5% wt (¶ 8). The lower limit of C in the Cu-Fe alloy is therefore about 0.02% at. It is also irrelevant that Inaba fails to teach a step of removing impurities. The claims at issue are not method claims, but product claims. If the product described in Inaba teaches or suggests each and every limitation, the claimed product is considered to be obvious over Inaba.
Applicant next argues that because Inaba teaches adding other metal elements, the claimed product is not obvious over the prior art. As was stated in the previous Office Action (7/30/2021 OA, paragraph 8), the added elements of Inaba are present in 
Applicant’s argues that the structure of the alloy may change unpredictably based on composition, manufacturing process, and that cracks may be present if the impurities are not controlled as claimed. This argument is not persuasive. The alloy of Inaba has the same or similar impurity level as that claimed. As noted in the previous Office Action, the alloy of Inaba achieves the same alloy structure as that of the present invention (see 7/30/2021 OA, paragraph 6). Given the same structure and similar composition, there is an expectation that the prior art has the same physical properties absent objective evidence to the contrary. See MPEP 2112. Applicant has provided no objective evidence to establish that the prior art alloy is different from the claimed alloy in structure or properties.
Applicant finally argues that evidentiary references Li and Wang are not prior art references. This argument misconstrues the rejection of record. Li and Wang are not secondary references in the 35 U.S.C. 103 rejection, but evidentiary references to establish what are the inevitable impurities inherent to the electrolytic iron and copper used in Inaba. They are not introduced to modify Inaba in any way. As such, their status 
As noted in the Interview Summary, the suggestion to amend claim 11 to recite “0.01 atomic % or less of inevitable impurities” was not accepted by Applicant to move the application to a Notice of Allowability.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP H05-331572), as evidenced by Li et al. (“The Preparation of High-Purity Iron (99.987%) Employing a Process of Direct Reduction–Melting Separation–Slag Refining”) and Wang (“Impurity Control and Removal in Copper Tankhouse Operations”).
Regarding claim 11, Inaba discloses a copper-iron alloy containing 5%-95% wt Fe with balance Cu (¶ 5) (5.7%-95.6% at). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Inaba also teaches the copper-iron alloy is formed by making a molten mixture of Fe and Cu (¶ 7). While Inaba is silent as to the claimed properties of thermal conductivity, tensile strength and hardness, one of ordinary skill in the art would expect that the prior art alloy has the same properties due to having the same composition, absent objective evidence to the contrary. See MPEP 2112.
Inaba does not teach that other elements are necessarily present except for inevitable impurities such as O (less than 50 ppm) and C (0.005%-5% wt when present) 
Regarding the limitation “the iron-copper alloy is formed from an amorphous iron-copper molten metal alloy formed by melting and alloying the iron and copper”, this limitation is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
An amorphous metal is defined as a metal having a disordered atomic structure (i.e., not crystalline); therefore, any molten metal is amorphous. Accordingly, the molten copper-iron alloy of Inaba is presumed to be amorphous, absent objective evidence to the contrary. See MPEP 2112. The claimed product is therefore obvious over Inaba because Inaba teaches using the same process to make the iron-copper alloy. Even if this were not the case, according to the present specification, the amorphous feature of the molten metal alloy prevents segregation of the Fe and Cu phases in the claimed iron-copper alloy (see ¶ 32 of corresponding PGPub). The alloy of Inaba also avoids segregation (see ¶¶ 7, 9, 12). Since the prior art alloy has the same or similar structure as that resulting from the claimed product-by-process limitation, the claimed product is obvious over Inaba.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP H05-331572) evidenced by Li et al. and Wang, as applied to claim 11, further in view of Dong et al. (CN 106222566)
Regarding claims 12-14, the limitations of claim 11 have been addressed above. Inaba does not expressly teach particles having the claimed alloy. Dong teaches an iron-copper alloy powder having a size of 325 mesh (equivalent to maximum size of 44 microns) (¶ 24). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the alloy of Inaba into alloy particles having a size of 325 mesh, as taught by Dong, in order to obtain a powder suitable for making sintered articles (¶ 4, 15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784